IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SPENCER LEE SPEIGHTS,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-3001

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 14, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Spencer Lee Speights, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.

2d 1236 (Fla. 2004).

WOLF, OSTERHAUS, and KELSEY, JJ., CONCUR.